In consolidated actions, inter alia, to recover damages for breach *642of contract and negligence, the plaintiffs appeal (1) from so much of an order of the Supreme Court, Queens County (Katz, J.), dated August 14, 1989, as granted the motion of USAA, also known as United Services Automobile Association, to disqualify their counsel from representing them, and (2) from an order of the same court, dated September 20, 1989, which denied their motion for reargument.
Ordered that the appeal from the order dated September 20, 1989, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated August 14, 1989 is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
Contrary to the plaintiffs’ contention, we find that the court properly exercised its discretion (see, Matter of Reichenbaum v Reichenbaum & Silberstein, 162 AD2d 599; Schmidt v Magnetic Head Corp., 101 AD2d 268, 277) to disqualify the plaintiffs’ counsel from representing them in these actions because of a conflict of interest and the appearance of impropriety (see, Greene v Greene, 47 NY2d 447, 455; Heelan v Lockwood, 143 AD2d 881, 883; Burton v Burton, 139 AD2d 554; Seeley v Seeley, 129 AD2d 625, 626; Nemet v Nemet, 112 AD2d 359, 360; Matter of Hof, 102 AD2d 591, 595). Brown, J. P., Kunzeman, Eiber and Balletta, JJ., concur.